                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6                                                        CASE NO. 18-cv-00507-YGR
                                   7     IN RE INTEL CORPORATION SECURITIES
                                         LITIGATION                                         ORDER GRANTING MOTION TO DISMISS
                                   8                                                        WITH LEAVE TO AMEND

                                   9                                                        Re: Dkt. No. 67
                                  10

                                  11

                                  12          Lead plaintiff Louisiana Sheriffs’ Pension & Relief Fund brings this securities class action
Northern District of California
 United States District Court




                                  13   litigation alleging false and misleading statements and omissions between October 27, 2018 and

                                  14   January 9, 2018 (the “Class Period”), against defendants Intel Corporation (“Intel,” or the

                                  15   “Company”), and three individual defendants, namely Brian M. Krzanich (former Chief Executive

                                  16   Officer or “CEO”), Robert H. Swan (Chief Financial Officer or “CFO”), and Navin Shenoy

                                  17   (Executive Vice-President). Specifically, plaintiff raises the following causes of action: (i)

                                  18   violation of Section 10(b) of the Securities Exchange Act (“Exchange Act”) against all defendants

                                  19   and Rule 10b-5 promulgated thereunder and (ii) violation of Section 20(a) of the Exchange Act

                                  20   against the individual defendants.

                                  21          Defendants have filed a motion to dismiss, pursuant to Federal Rules of Civil Procedure

                                  22   8(a), 9(b), and 12(b)(6), and the Private Securities Litigation Reform Act of 1995 (“PSLRA”).

                                  23   (See Defendants’ Motion to Dismiss Consolidated Complaint (“MTD”), Dkt. No. 67.) Therein,

                                  24   defendants challenge plaintiff’s Section 10(b) claim on two grounds. First, plaintiff fails to

                                  25   identify any statements which were false or misleading when made. Second, plaintiff has not

                                  26   established a strong inference of scienter. With regard to plaintiff’s Section 20(a) claim against

                                  27   the individual defendants, defendants argue that plaintiff has not shown an underlying predicate

                                  28   violation under Section 10(b) or facts establishing the element of control as to Shenoy.
                                   1           Having considered the papers submitted and the pleadings in this action, the hearing held

                                   2   on March 12, 2019, and for the reasons set forth below, the Court hereby GRANTS the motion to

                                   3   dismiss WITH LEAVE TO AMEND.

                                   4   I.      BACKGROUND

                                   5           The facts at issue in this case, as pleaded in plaintiff’s Consolidated Class Action

                                   6   Complaint (“CCAC”), (Dkt. No. 57), are well known to the parties. Relevant allegations from the

                                   7   CCAC, and facts based on judicially noticeable documents and documents incorporated by

                                   8   reference in the CCAC, are set forth below.

                                   9           A.     INTEL’S SEMICONDUCTOR PRODUCTS

                                  10           Intel is one of the world’s largest manufacturers of processors, chipsets, and related

                                  11   computer components. (CCAC ¶ 2.) Intel provides processors to more than 90 percent of all

                                  12   personal computers and servers supporting the internet and business operations. (Id.) Sales of
Northern District of California
 United States District Court




                                  13   processors and chipsets account for over 80 percent of Intel’s total annual revenue. (Id.) These

                                  14   components are integral to the functioning of computers, servers, smartphones, tablets, and

                                  15   networking and communications products. (Id. ¶ 23.)

                                  16           Specifically, Intel typically offers its products as “platforms.” (Id. ¶ 25.) A platform

                                  17   consists of a microprocessor and chipset. (Id.) A microprocessor is a computer processor on a

                                  18   microchip and is the main component of all computers, often referred to as the “brain” of a

                                  19   computer. (Id.) It is critical to a computer’s performance and processing speed. (Id.) The key

                                  20   functional block of a microprocessor is the Central Processing Unit, or “CPU.” (Id.)1 A chipset is

                                  21   a computer’s “nervous system,” sending data between the microprocessor and inputs, displays,

                                  22   and storage devices such as keyboard, mouse, and monitor. (Id. ¶ 26.) The chipset performs

                                  23   essential logic functions and controls the access between the CPU and main memory. (Id.) Intel’s

                                  24   success depends on continuously improving the power, speed, and performance of its processors.

                                  25   (Id. ¶ 32.)

                                  26

                                  27           1
                                                Although technically distinct components, the terms processors, chips, and CPUs are
                                  28   often used interchangeably. Id. ¶ 25 n. 2.

                                                                                         2
                                   1          Due to the “widespread use” of Intel’s products and the “high profile of [its] commercial

                                   2   security products,” Intel has warned its investors of associated cybersecurity and privacy risks. In

                                   3   its 2016 10-K filed in February 2017, Intel stated:

                                   4          [M]alicious hackers may attempt to gain unauthorized access and corrupt the
                                              processes of hardware and software products that we manufacture . . . . [O]ur
                                   5          products . . . are a frequent target of computer hackers and organizations that tend to
                                              sabotage, take control of, or otherwise corrupt our . . . products . . . . We believe such
                                   6          attempts are increasing in number and in technical sophistication. From time to time,
                                   7          we encounter intrusions or unauthorized access to our . . . products . . . . While we
                                              seek to detect and investigate all unauthorized attempts and attacks against our . . .
                                   8          products, . . . we remain potentially vulnerable to additional known or unknown
                                              threats. Such incidents, whether successful or unsuccessful, could result in our
                                   9          incurring significant costs related to, for example, rebuilding internal systems,
                                              reduced inventory value, providing modifications to our products and services,
                                  10          defending against litigation, responding to regulatory inquiries or actions, paying
                                  11          damages, or taking other remedial steps with respect to third parties.

                                  12   (Defendants’ Motion to Dismiss Consolidated Complaint; Errata (“Amended Exhibit 9” or “2016
Northern District of California
 United States District Court




                                  13   Form 10-K”) at 20, Dkt. No. 81.)2 Moreover, product webpages include an express warning that

                                  14   “[n]o computer system can be absolutely secure.” (Xio Decl. Exh. 17 at ECF p. 5.)

                                  15          B.       SPECTRE AND MELTDOWN VULNERABILITIES

                                  16          On June 1, 2017, an analyst from Google’s Project Zero—which is dedicated to finding

                                  17   vulnerabilities in Google software and any software or hardware employed by its users—notified

                                  18   Intel and two other chipmakers (Advanced Micro Devices, Inc. and ARM Holdings) of a “CPU

                                  19   security issue that affects processors,” later known as “Spectre.” (Id. ¶ 52; see also id. ¶ 45.)

                                  20   Later in June, Google Project Zero identified a second vulnerability that became known as

                                  21   “Meltdown” and which “allows a hacker to move the highly sensitive data stored in kernel

                                  22   memory to the cache memory.” (Id. ¶ 55; see also id. ¶ 54.)3 While the two vulnerabilities

                                  23
                                              2
                                  24             As discussed below, (see infra at 9 n.8, 11), the 2016 Form 10-K is a subject of
                                       defendants’ Request for Consideration of Documents Incorporated into Consolidated Complaint
                                  25   and for Judicial Notice in Support of Motion to Dismiss Consolidated Complaint, Dkt. No. 68.
                                       See also Declaration of Xiao Wang in Support of Defendants’ Request for Consideration of
                                  26   Documents Incorporated Into Consolidated Complaint and for Judicial Notice in Support of
                                       Motion to Dismiss Consolidated Complaint (“Xiao Decl.”), Dkt. No. 67-1. Defendants
                                  27   inadvertently filed Intel’s 2017 Form 10-K (see Xiao Decl. Exh. 9, Dkt. No. 67-10), but
                                       subsequently filed an errata attaching Intel’s 2016 Form 10-K.
                                  28          3
                                                  “Kernel memory” is “a protected area of memory used by the operating system and
                                                                                        3
                                   1   present different security risks, they both allow a hacker to “trick” a computer into moving

                                   2   sensitive information into the cache memory, where the hacker can access the information,

                                   3   including secret keys, passwords, and any other sensitive information stored on a computer.

                                   4   (Id. ¶ 54.) Spectre and Meltdown impact nearly every Intel processor produced since 1995—

                                   5   approximately 90 percent of all Intel platforms. (Id. ¶ 56.) In or around September and December

                                   6   of 2017, additional researchers independently reported to Intel their discovery of the flaws.

                                   7   (Id. ¶¶ 57, 58.) Despite these reports, the CCAC alleges no actual reported hacks resulting from

                                   8   the Spectre and Meltdown vulnerabilities.4

                                   9           After Google Project Zero informed Intel of the Spectre and Meltdown vulnerabilities in

                                  10   June 2017, the Company conducted a “detailed analysis” of the vulnerabilities in June and July of

                                  11   2017 that confirmed their existence. (Id. ¶ 64.) Pursuant to Google Project Zero’s standard

                                  12   protocol, whereby it affords companies like Intel 90 days to either disclose or remediate a threat,
Northern District of California
 United States District Court




                                  13   (id. ¶ 46),5 the securities vulnerabilities were supposed to be publicly disclosed in early September

                                  14   2017. (Id. ¶ 65.) However, an unusual “deadline grace” was granted to Intel on August 7, 2017,

                                  15   extending the 90-day disclosure deadline. (Id.) Accordingly, Intel and other market participants

                                  16   planned to disclose simultaneously the existence of the vulnerabilities and deploy mitigations on

                                  17   January 9, 2018. (Id. ¶ 105; see also id. ¶ 6.) This disclosure process was consistent with the

                                  18   publicly-known “common practice” of “keep[ing] the news [of security vulnerabilities] from the

                                  19   public so hackers [cannot] take advantage of [such] flaws before they [a]re fixed.” (Xiao Decl.

                                  20   Exh. 4 at 2; see also id. Exh. 5 at 2 (“[T]he custom is to give vendors a few months to fix the

                                  21   problem before it goes public and bad guys have a chance to exploit it.”).)

                                  22

                                  23   contains a computer’s most confidential information, such as secret encryption keys, passwords[,]
                                       and other sensitive information.” Id. ¶ 50. The “cache memory” is “less secure,” and data in the
                                  24   cache memory is “more vulnerable to unauthorized access.” Id. ¶ 44.
                                               4
                                  25            Indeed, at oral argument, plaintiff’s counsel indicated that these researchers and the
                                       researchers at Google Project Zero were the only known individuals who “cracked the code.” See
                                  26   Transcript of March 12, 2019 Proceedings (“Tr.”) at 6:15–18, Dkt. No. 86. Plaintiff’s efforts at
                                       oral argument to characterize the researchers’ efforts as “hacks” are unavailing.
                                  27           5
                                                   Only in “extreme circumstance” will Google Project Zero extend the 90-day deadline.
                                  28   Id. ¶ 47.

                                                                                         4
                                   1           Intel worked for “months” with a limited group of industry collaborators attempting to

                                   2   develop mitigations, test them, and prepare releases. (Id. ¶ 66 (emphasis removed).) Its efforts

                                   3   involved “multiple microprocessor vendors, operating system vendors[,] and [Original Equipment

                                   4   Manufacturers (‘OEM’)] around the world” working to understand the issue and “to develop the

                                   5   system software updates, to develop the firmware[,] and to integrate and test those things.”

                                   6   (Id. ¶ 110 (internal quotation marks omitted).)6

                                   7           In the meantime, Intel did not inform the National Security Agency, the Department of

                                   8   Homeland Security, the United States Computer Emergency Readiness Team (“US-CERT”), or

                                   9   the CERT Coordination Center (“CERT/CC”) about Spectre or Meltdown even though such

                                  10   government agencies rely on computers, servers, and networks powered by Intel processors.

                                  11   (Id. ¶¶ 67, 70.) However, the Company informed select clients in or around November 2017.

                                  12   (Id. ¶ 70.)
Northern District of California
 United States District Court




                                  13           Given the threat that Spectre and Meltdown posed to almost all of Intel’s microprocessors,

                                  14   a former Intel security engineer has no doubt that Intel’s CEO would have been informed of the

                                  15   problems. (Id. ¶ 73.) Moreover, given that Spectre and Meltdown crossed so many product lines

                                  16   at Intel, the engineer expects that Intel’s CEO and CFO would have reviewed and approved the

                                  17   disclosure plan for Spectre and Meltdown. (Id.) Because the Data Center Group was one of the

                                  18   units directly impacted, defendant Shenoy, as head of the same, would have participated in

                                  19   discussions regarding potential mitigations and their impacts on performance and would have

                                  20   made the “final call” on which mitigations to deploy. (Id. ¶ 75 (internal quotation marks

                                  21   omitted).) Shenoy and other senior business leaders, in turn, would have provided Krzanich,

                                  22   Swan, and other corporate executives with weekly or bi-weekly reports. (Id.)

                                  23           On November 29, 2017, the same day that Intel informed its OEM partners about Spectre,

                                  24   Krzanich sold 890,000 shares of Intel stock for nearly $40 million, netting almost $25 million in

                                  25   profits. (Id. ¶ 100.) This amounted to 100% of the shares he could sell under the Company’s

                                  26

                                  27           6
                                                 OEMs make (i) computer systems, (ii) cellular handsets and handheld computing
                                  28   devices, and (iii) networking communications equipment. Id. ¶ 29(a).

                                                                                          5
                                   1   bylaws, 80% of his total personal Intel holdings, and more than ten times greater than any other

                                   2   sale in the previous two years. (Id.) Krzanich sold his shares under a Rule 10b5-1 plan that he

                                   3   modified 30 days before he unloaded his shares. (Id. ¶ 102.)

                                   4          Although Intel and market participants had initially planned to disclose the existence of the

                                   5   vulnerabilities and deploy the mitigations on January 9, 2018, on January 2, 2018, British

                                   6   technology website The Register reported that researchers had identified Meltdown. (Id. ¶ 105.)

                                   7   On this news, Intel’s stock plunged, wiping out billions of dollars in market capitalization.

                                   8   (Id. ¶ 106.) The following day, Intel admitted that it had previously been made aware of Spectre

                                   9   and Meltdown but explained that, due to its “commit[ment] to the industry best practice of

                                  10   responsible disclosure of potential security issues,” it “had planned to disclose the issue next week

                                  11   when more software and firmware updates w[ould] be available.” (Xiao Decl. Exh. 10 at 1.)

                                  12          That same day, Krzanich explained in an interview that Intel had been working with all of
Northern District of California
 United States District Court




                                  13   the Company’s industry partners, including operating system vendors and OEMs, to patch and

                                  14   resolve the problem. (CCAC ¶ 109.) He assured the public that “we believe we have the right

                                  15   fixes in place. We’ve been testing those fixes and making sure that we understand how to

                                  16   implement those.” (Id. (internal quotation marks omitted).) Intel’s stock price fell another 2%,

                                  17   erasing additional billions of dollars in market capitalization. (Id. ¶ 113.)

                                  18          On January 4, 2018, Intel issued a press release, announcing that the Company had

                                  19   developed and was rapidly issuing updates for all types of Intel-based computers systems that

                                  20   render those systems immune from both the Spectre and Meltdown exploits. (Id. ¶ 114.) Intel

                                  21   further represented that it “continues to believe that the performance impact of these updates is

                                  22   highly workload-dependent and, for the average computer user, should not be significant and will

                                  23   be mitigated over time.” (Id. (internal quotation marks omitted).)

                                  24          On January 8, 2018, Krzanich acknowledged that fixes for Spectre and Meltdown would

                                  25   slow the performance of processors and that the problem may be more pervasive than defendants

                                  26   originally represented. (Id. ¶ 115.) Intel’s customers and independent experts corroborated the

                                  27   significant performance degradation the patches caused. (Id. ¶¶ 114, 117, 120.) For example, on

                                  28   January 9, 2018, Microsoft released data showing that the patches may “significant[ly]” slow
                                                                                          6
                                   1   down the performance of certain services and some personal computers. (Id. ¶ 117.) On this

                                   2   news, Intel’s stock price declined another 2.5%, a market capitalization loss of $5.2 billion.

                                   3   (Id. ¶ 118.) A prominent software engineer characterized Intel’s patches as “COMPLETE AND

                                   4   UTTER GARGBAGE.” (Id. ¶ 124 (emphasis in original).) Intel’s stock price fell another 2.6%

                                   5   on January 10, 2018, a market capitalization loss of $5.2 billion. (Id. at ¶ 122.)

                                   6          Plaintiff alleges that Spectre and Meltdown exploit fundamental design defects in Intel’s

                                   7   processors. The defects can only be partially fixed, and at substantial cost to performance. The

                                   8   only effective long-term fix for Spectre is entirely redesigning the chips; it cannot be mitigated by

                                   9   installing a patch of software code on a computer’s operating system. (Id. ¶¶ 59, 60.) As one

                                  10   researcher put it, the threat from Spectre is “going to live with us for decades.” (Id. ¶ 60 (internal

                                  11   quotation marks omitted).) The Meltdown flaw can be mitigated with a patch, but the patch

                                  12   significantly impacts and slows down computer performance. (Id. ¶ 62.) One such fix, known as
Northern District of California
 United States District Court




                                  13   “Kernel Page Table Isolation,” reduces performance by up to 30 percent. (Id.)

                                  14          In the aftermath, Intel continued to struggle with Meltdown and Spectre. A former Intel

                                  15   leader explained that there were 135 or more malware items meant to exploit Spectre, Meltdown,

                                  16   and issues with the patches. (Id. ¶ 125.) In May 2018, Intel likewise confirmed reports of eight

                                  17   additional threats from the next generation of Spectre, each of which requires its own patches.

                                  18   (Id. ¶ 127.) Intel disclosed that patches for the four “high-risk” threats would be unavailable until

                                  19   at least August 2018. (Id. (internal quotation marks omitted).)

                                  20          C.      ALLEGEDLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS

                                  21          Plaintiff alleges that Intel continued to promote the security and performance of its

                                  22   processors to investors in various contexts throughout the Class Period without disclosing Spectre

                                  23   and Meltdown. Specifically, plaintiff alleges myriad false and misleading statements in relation to

                                  24   the security and performance of Intel’s processors. As pled in the CCAC, plaintiff’s securities

                                  25   fraud claim centers on seven categories of statements as set forth in Appendix A hereto. Each

                                  26   category addresses a specific context in which statements were made.7

                                  27
                                              7
                                  28            The statements in Appendix A are copied verbatim from the CCAC, and all emphases in
                                       defendants’ allegedly false and misleading statements therein and in this Order are originally
                                                                                        7
                                   1   II.       LEGAL STANDARD

                                   2             Defendants bring this motion pursuant to Federal Rules of Civil Procedure 8(a), 9(b), and

                                   3   12(b)(6). In general, Rule 8(a) requires that a complaint contain “a short and plain statement of

                                   4   the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A defendant may

                                   5   move to dismiss a complaint for failing to state a claim upon which relief can be granted under

                                   6   Rule 12(b)(6). “Dismissal can be based on the lack of a cognizable legal theory or the absence of

                                   7   sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901

                                   8   F.2d 696, 699 (9th Cir. 1988). All allegations of material fact are taken as true and construed in

                                   9   the light most favorable to the plaintiff. Johnson v. Lucent Techs. Inc., 653 F.3d 1000, 1010 (9th

                                  10   Cir. 2011). To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

                                  11   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  12   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). That
Northern District of California
 United States District Court




                                  13   requirement is met “when the plaintiff pleads factual content that allows the court to draw the

                                  14   reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                  15             Furthermore, claims for fraud must meet the particularity requirements of Rule 9(b),

                                  16   including “an account of the time, place, and specific content of the false representations as well as

                                  17   the identities of the parties to the misrepresentations.” Swartz v. KPMG LLP, 476 F.3d 756, 764

                                  18   (9th Cir. 2007) (citing Rule 9(b)) (internal quotation marks omitted). However, private securities

                                  19   fraud complaints are subject to the “more exacting pleading requirements” of the PSLRA, which

                                  20   requires that the complaint plead both falsity and scienter with particularity. Zucco Partners, LLC

                                  21   v. Digimarc Corp., 552 F.3d 981, 990 (9th Cir. 2009). “[T]he inference of scienter must be more

                                  22   than merely ‘reasonable’ or ‘permissible’—it must be cogent and compelling, thus strong in light

                                  23   of other explanations” and a court “must consider plausible, nonculpable explanations for the

                                  24   defendant’s conduct[.]” See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324

                                  25   (2007).

                                  26

                                  27
                                       supplied by the CCAC unless otherwise noted. The portions of the broader statements emphasized
                                  28   in italics and bold typeface are presumably meant to indicate a false or misleading statement.

                                                                                           8
                                   1   III.        THRESHOLD ISSUES

                                   2               Defendants present nineteen documents in support of their motion to dismiss. For each,

                                   3   they request that the Court take judicial notice thereof, pursuant to Federal Rule of Evidence 201,

                                   4   or incorporate the document by reference.8 Specifically, defendants request that the Court take

                                   5   judicial notice of Exhibits 1–3, 6–8, and 13–16, and treat as incorporated by reference Exhibits

                                   6   10–12. As for Exhibits 4–5, 9, and 17–19, defendants request that the Court take judicial notice of

                                   7   them and treat them as incorporated by reference. (See Dkt. No. 73.) Plaintiff challenges each of

                                   8   these requests, relying principally on Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988 (9th Cir.

                                   9   2018). (See Dkt. No. 70.) Importantly, consideration of this issue informs the Court’s evaluation

                                  10   of the sufficiency of the CCAC.

                                  11               In Khoja, the Ninth Circuit considered whether the district court had overused the

                                  12
Northern District of California
 United States District Court




                                  13          8
                                                  The nineteen documents include:
                                  14       (1) Microsoft’s Security Guide (Xiao Decl. Exh. 1, Dkt. No. 67-2);
                                  15       (2) Intel’s Product Security Center Advisories (id. Exh. 2, Dkt. No. 67-3 (“Security
                                               Advisories”));
                                  16       (3) “Announcing Project Zero” Google Blog Post (id. Exh. 3, Dkt. No. 67-4);
                                           (4) “Researchers Discover Two Major Flaws in the World’s Computers” New York Times
                                  17           Article (id. Exh. 4 (“New York Times Article”), Dkt. No. 67-5);
                                           (5) “Keeping Spectre Secret” The Verge Article (id. Exh. 5 (“The Verge Article”),
                                  18
                                               Dkt. No. 67-6);
                                  19       (6) The CERT Guide to Coordinated Vulnerability Disclosure (id. Exh. 6, Dkt. No. 67-7);
                                           (7) Intel’s Vulnerability Handling Guidelines (id. Exh. 7, Dkt. No. 67-8);
                                  20       (8) Intel’s Security Advisory 00077 (id. Exh. 8, Dkt. No. 67-9);
                                           (9) Intel’s Form 10-K (2016);
                                  21      (10) “Intel Responds to Security Research Findings” Intel Newsroom Article (id. Exh. 10,
                                               Dkt. No. 67-11);
                                  22
                                          (11) “CERT: Only way to fix Meltdown and Spectre vulnerabilities is to replace CPU”
                                  23           VentureBeat Article (id. Exh. 11, Dkt. No. 67-12);
                                          (12) Transcript of January 3, 2018 Intel Investor Call (id. Exh. 12, Dkt. No. 67-13);
                                  24      (13) Intel’s Form 8-K (Q4 2017) (id. Exh. 13, Dkt. No. 67-14);
                                          (14) Intel’s Historical Stock Prices (id. Exh. 14, Dkt. No. 67-15);
                                  25      (15) “Intel is Top-Performing Dow Stock in Q1” 24/7 Wall St. Article (id. Exh. 15,
                                               Dkt. No. 67-16);
                                  26
                                          (16) Intel’s Form 8-K (Q1 2018) (id. Exh. 16, Dkt. No. 67-17);
                                  27      (17) Intel Product Webpages (id. Exh. 17 (“Product Webpages”), Dkt. No. 67-18);
                                          (18) Intel’s Form 10-Q (Q3 2017) (id. Exh. 18, Dkt. No. 67-19); and
                                  28      (19) US-Cert Guidelines (id. Exh. 19, Dkt. No. 67-20).
                                                                                            9
                                   1   incorporation by reference and judicial notice doctrines in a securities case to dismiss “what would

                                   2   otherwise constitute adequately stated claims at the pleading stage.” Khoja, 899 F.3d at 998. The

                                   3   court cautioned that if defendants are permitted to present their own version of the facts at the

                                   4   pleading stage, and district courts accept such facts as true, it would be “near impossible” for even

                                   5   the most aggrieved plaintiff to demonstrate a plausible claim for relief. Id. at 999.

                                   6          That said, incorporation by reference is a judicial doctrine that prevents plaintiffs from

                                   7   selecting only portions of documents that support their claims, while omitting portions of those

                                   8   very documents that weaken or extinguish their claims. Id. at 1002. Application of the doctrine in

                                   9   a particular case can be tricky. Generally, a court may assume an incorporated document’s

                                  10   contents are true for purposes of a motion to dismiss under Rule 12(b)(6). Id. at 1003. It is

                                  11   improper, however, to assume the truth of everything in an incorporated document for the sole

                                  12   purpose of disputing facts stated in a well-pleaded complaint. Id. A defendant may seek to
Northern District of California
 United States District Court




                                  13   incorporate a document into the complaint if the plaintiff refers extensively to the document or the

                                  14   document forms the basis of the plaintiff’s claim. Id. at 1002. The mere mention of the existence

                                  15   of a document, however, is insufficient to incorporate the contents of a document. Id. The Ninth

                                  16   Circuit emphasized that the doctrine must not be used as a tool by defendants to “short-circuit the

                                  17   resolution of a well-pleaded claim.” Id.

                                  18          Judicial notice, on the other hand, is appropriate for “adjudicative fact[s]” that are “not

                                  19   subject to reasonable dispute.” Fed. R. Evid. 201(a), (b). The Ninth Circuit has cautioned that

                                  20   simply because a document is susceptible to judicial notice “does not mean that every assertion of

                                  21   fact within that document is judicially noticeable for its truth.” Khoja, 899 F.3d at 999.

                                  22          The Court concludes that it may properly take judicial notice of Exhibit 2, not for the truth

                                  23   of its content, but to “indicate what was in the public realm at the time.” Von Saher v. Norton

                                  24   Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (2010) (internal quotation marks omitted);

                                  25   Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1028 (C.D. Cal. 2015) (“The cases

                                  26   in which courts take judicial notice of newspaper articles and press releases . . . are limited to a

                                  27   narrow set of circumstances . . . e.g., in securities cases for the purpose of showing that particular

                                  28   information was available to the stock market.”) (emphasis supplied); see also, e.g., Heliotrope
                                                                                         10
                                   1   Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 981 n.18 (9th Cir. 1999) (taking judicial notice “that

                                   2   the market was aware of the information contained in news articles submitted by the defendants”)

                                   3   (emphasis supplied). This exhibit further meets the standard for admissibility set forth in Federal

                                   4   Rule of Evidence 201(b).

                                   5           With respect to use of the incorporation by reference doctrine, the Court finds that plaintiff

                                   6   references Exhibits 4 and 10 substantively. Thus, plaintiff does more than merely mention both

                                   7   Exhibit 4 as it is cited in two paragraphs of the CCAC, (see id. ¶¶ 60, 63), and Exhibit 10 as it is

                                   8   quoted or referenced in three paragraphs therein, (see ¶¶ 107, 181, 182). Accordingly, both are

                                   9   incorporated by reference.9 As for Exhibit 5, the Court finds that it is not incorporated by

                                  10   reference as plaintiff cites the article once, in a footnote, in support of just three sentences of the

                                  11   CCAC. See id. ¶ 69 n.20 & accompanying text; see also Khoja, 899 F.3d at 1003 (“For

                                  12   ‘extensively’ to mean anything under [United States v. Ritchie, 342 F.3d 903 (9th Cir. 2003)], it
Northern District of California
 United States District Court




                                  13   should, ordinarily at least, mean more than once.”). Nor does the article form the basis of any

                                  14   claim in the CCAC. See Khoja, 899 F.3d at 1002. However, the Court may properly take judicial

                                  15   notice of Exhibit 5, not for the truth of its content, but “for the purpose of showing that particular

                                  16   information was available to the stock market.” Gerritsen, 112 F. Supp. 3d at 1028.

                                  17           As for Amended Exhibit 9, the 2016 Form 10-K, it is not mentioned in the CCAC, nor do

                                  18   plaintiff’s claims necessarily depend on it, thus incorporation by reference is not appropriate.

                                  19   However, the Court may properly take judicial notice of Amended Exhibit 9 since SEC filings are

                                  20   routinely subject to judicial notice. See Dreiling v. Am. Exp. Co., 458 F.3d 942, 946 n.2

                                  21   (9th Cir. 2006). As for Exhibit 17, the Court finds that it is incorporated by reference since

                                  22   plaintiff quotes the webpages extensively and relies on them in support of its claims. (See CCAC

                                  23   ¶¶ 148, 149, 152, 153.)10

                                  24

                                  25           9
                                                  In any event, the Court notes that it can take judicial notice of the article at Exhibit 4, not
                                  26   for the truth of its content but “for the purpose of showing that particular information was
                                       available to the stock market.” Gerritsen, 112 F. Supp. 3d at 1028.
                                  27           10
                                                  Accordingly, the Court need not address defendants’ request that the Court take judicial
                                  28   notice of this exhibit. See Morris v. Mott’s LLP, No. SACV 18-01799 AG (ADSx), 2019 WL
                                       948750, at *1 (C.D. Cal. Feb. 26, 2019) (“The Court need not take judicial notice of the label
                                                                                       11
                                   1          The remaining documents, namely Exhibits 1, 3, 6–8, 11–16, and 18–19, were not relevant

                                   2   to the Court’s analysis. Defendants’ requests as to these exhibits are thus DENIED AS MOOT.

                                   3   IV.    COUNT I: SECTION 10(b) OF THE EXCHANGE ACT AND RULE 10-b5

                                   4          A.      LEGAL FRAMEWORK

                                   5          Section 10(b) of the Exchange Act makes it unlawful for any person to “use or employ, in

                                   6   connection with the purchase or sale of any security . . . any manipulative or deceptive device or

                                   7   contrivance in contravention of such rules and regulations as the Commission may prescribe as

                                   8   necessary or appropriate in the public interest or for the protection of investors.” 15 U.S.C.

                                   9   § 78j(b). SEC Rule 10b–5 implements this provision by making it unlawful to “make any untrue

                                  10   statement of a material fact or to omit to state a material fact necessary in order to make the

                                  11   statements made, in the light of the circumstances under which they were made, not misleading[.]”

                                  12   17 C.F.R. § 240.10b–5(b). Similarly, under the Exchange Act, any person who “directly or
Northern District of California
 United States District Court




                                  13   indirectly, controls any person liable under any provision of [the Exchange Act] or any rule or

                                  14   regulation thereunder shall also be liable jointly and severally with and to the same extent as such

                                  15   controlled person to any person to whom such controlled person is liable . . . .” 15 U.S.C.

                                  16   § 78t(a).

                                  17          In 1995, Congress enacted the PSLRA, which includes “[e]xacting pleading requirements,”

                                  18   as a check against abusive litigation by private parties. Tellabs, 551 U.S. at 313.11 Heightened

                                  19   pleading is one of the control measures Congress included to advance “the PSLRA’s twin goals: to

                                  20   curb frivolous, lawyer-driven litigation, while preserving investors’ ability to recover on

                                  21   meritorious claims.” Id. at 322.

                                  22          To state a claim under Section 10(b), a plaintiff “must show that the defendant made a

                                  23

                                  24
                                       because it’s incorporated by reference into Plaintiff’s complaint.”).
                                  25          11
                                                  Members of the House and Senate “observed that plaintiffs routinely were filing
                                  26   lawsuits against issuers of securities and others whenever there [was] a significant change in an
                                       issuer’s stock price, without regard to any underlying culpability of the issuer, and with only faint
                                  27   hope that the discovery process might lead eventually to some plausible cause of action[.]”
                                       In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 978 (9th Cir. 1999), as amended
                                  28   (Aug. 4, 1999) (internal quotation marks omitted) (alterations in original).

                                                                                         12
                                   1   statement that was ‘misleading as to a material fact.’” Matrixx Initiatives, Inc. v. Siracusano, 563

                                   2   U.S. 27, 38 (2011) (quoting Basic Inc. v. Levinson, 485 U.S. 224, 238 (1988)) (emphases in

                                   3   original). Under the PSLRA’s heightened pleading requirement, to state a Section 10(b) claim,

                                   4   plaintiffs must allege facts sufficient to establish: (i) that the defendant made a material

                                   5   misrepresentation or omission of fact, (ii) with scienter; (iii) a connection between the

                                   6   misrepresentation or omission and the purchase or sale of a security; (iv) reliance on the

                                   7   misrepresentation or omission; (v) loss causation; and (vi) economic loss. Loos v. Immersion

                                   8   Corp., 762 F.3d 880, 886–87 (9th Cir. 2014) (citing Dura Pharm., Inc. v. Broudo, 544 U.S. 336,

                                   9   341–42 (2005)). Under Rule 9(b), claims alleging fraud are subject to a heightened pleading

                                  10   requirement, which requires that a party “state with particularity the circumstances constituting

                                  11   fraud or mistake.” Fed. R. Civ. P. 9(b); see supra at 8. With respect to the scienter requirement,

                                  12   the Court must view the allegations as a whole and determine whether plaintiff has raised an
Northern District of California
 United States District Court




                                  13   inference of scienter that is “cogent and compelling, thus strong in light of other explanations,” to

                                  14   satisfy the PSLRA standard. S. Ferry LP, No. 2 v. Killinger, 542 F.3d 776, 784 (9th Cir. 2008)

                                  15   (internal quotation marks omitted). When assessing the allegations holistically, the Court views

                                  16   circumstances that are probative of scienter with a “practical and common-sense perspective.” Id.

                                  17          Here, defendants challenge the sufficiency of the first two elements: material

                                  18   misrepresentation or omission and scienter. Each element is discussed below.

                                  19          B.      DISCUSSION

                                  20                  1.      First Relevant Element: Material Misrepresentation or Omission

                                  21                          a.      Legal Standard

                                  22           “Materially misleading statements or omissions by a defendant constitute the primary

                                  23   element of a section 10(b) and rule 10b-5 cause of action.” In re Immune Response Sec. Litig.,

                                  24   375 F. Supp. 2d 983, 1017 (S.D. Cal. 2005) (quoting Marksman Partners, L.P. v. Chantal Pharm.

                                  25   Corp., 927 F. Supp. 1297, 1305 (C.D. Cal. 1996)). To plead this element, a complaint must

                                  26   “identify[] the statements at issue and set[] forth what is false or misleading about the statement

                                  27   and why the statements were false or misleading at the time they were made.” In re Rigel Pharm,

                                  28   Inc. Sec. Litig., 697 F.3d 869, 876 (9th Cir. 2012).
                                                                                         13
                                   1          With regard to falsity, that element is adequately alleged “when a plaintiff points to [the]

                                   2   defendant’s statements that directly contradict what the defendant knew at that time.” Khoja, 899

                                   3   F.3d at 1008 (citing In re Atossa Genetics Inc. Sec. Litig., 868 F.3d 784, 794–96 (9th Cir. 2017)).

                                   4   To plead falsity under the PSLRA, a plaintiff must “specify each statement alleged to have been

                                   5   misleading” and the “reasons why the statement is misleading[.]” 15 U.S.C. § 78u-4(b)(1)(B);

                                   6   Zucco, 552 F.3d at 990–91. A statement is misleading “if it would give a reasonable investor the

                                   7   impression of a state of affairs that differs in a material way from the one that actually exists.”

                                   8   Retail Wholesale & Dep’t Store Union Local 338 Ret. Fund v. Hewlett-Packard Co., 845 F.3d

                                   9   1268, 1275 (9th Cir. 2017) (internal quotation marks omitted). To be misleading, a statement

                                  10   must be “capable of objective verification.” Or. Pub. Emps. Ret. Fund v. Apollo Grp. Inc., 774

                                  11   F.3d 598, 606 (9th Cir. 2014). For example, “puffing”—expressing an opinion rather than a

                                  12   knowing false statement of fact—is not misleading. Id.; see also Lloyd v. CVB Fin. Corp., 811
Northern District of California
 United States District Court




                                  13   F.3d 1200, 1206–07 (9th Cir. 2016); In re Cutera Sec. Litig., 610 F.3d 1103, 1111 (9th Cir. 2010).

                                  14   Qualitative buzzwords such as “good,” “well-regarded,” or other “vague statements of optimism”

                                  15   cannot form the basis of a false or misleading statement. Apollo, 774 F.3d at 606 (citing Cutera,

                                  16   610 F.3d at 1111 (“When valuing corporations, . . . investors do not rely on vague statements of

                                  17   optimism like ‘good,’ ‘well-regarded,’ or other feel good monikers. This mildly optimistic,

                                  18   subjective assessment hardly amounts to a securities violation.”)). Indeed, “professional investors,

                                  19   and most amateur investors as well, know how to devalue the optimism of corporate executives[.]”

                                  20   In re VeriFone Sec. Litig., 784 F. Supp. 1471, 1481 (N.D. Cal. 1992), aff’d sub nom., 11 F.3d 865

                                  21   (9th Cir. 1993).

                                  22          Even if a statement is not false, it may be misleading if it omits material information.

                                  23   Khoja, 899 F.3d at 1008–09 (citing In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1054 (9th Cir.

                                  24   2014)). “[A]n omission is material ‘when there is a substantial likelihood that the disclosure of the

                                  25   omitted fact would have been viewed by the reasonable investor as having significantly altered the

                                  26   total mix of information available.’” Markette v. XOMA Corp., No. 15-cv-03425-HSG,

                                  27   2017 WL 4310759, at *7 (N.D. Cal. Sept. 28, 2017) (quoting Matrixx, 563 U.S. at 38). But

                                  28   omissions are actionable only where they “make the actual statements misleading”: it is not
                                                                                         14
                                   1   sufficient that an investor “consider the omitted information significant.” Id. (internal quotation

                                   2   marks omitted).

                                   3            Whether a plaintiff alleges an omission or misstatement, an actionable representation must

                                   4   be material. See Cutera, 610 F.3d at 1108 (“Central to a 10b–5 claim is the requirement that a

                                   5   misrepresentation or omission of fact must be material.”). For purposes of a 10b-5 claim, “a

                                   6   misrepresentation or omission is material if there is a substantial likelihood that a reasonable

                                   7   investor would have acted differently if the misrepresentation had not been made or the truth had

                                   8   been disclosed.” Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416 F.3d 940, 946 (9th Cir.

                                   9   2005).

                                  10                           b.      Analysis

                                  11            Whereas the CCAC points generally to the numerous allegedly false or misleading

                                  12   statements detailed in Appendix A, the parties’ briefing has organized the statements into two
Northern District of California
 United States District Court




                                  13   broad categories, namely statements about (i) chip security and (ii) chip performance. (See, e.g.,

                                  14   Opposition to Defendants’ Motion to Dismiss Consolidated Complaint (“Opp.”) at 11, Dkt. No.

                                  15   69.) For simplicity, the Court adopts those categories herein and addresses them below.

                                  16                                   i.     Chip Security

                                  17            The majority of the allegedly false and misleading statements plaintiff identifies pertaining

                                  18   to chip security are nonactionable, as they constitute mere puffery or are otherwise non-verifiable

                                  19   “vague statements of optimism.” Cutera, 610 F.3d at 1111. Such chip-security statements were

                                  20   marketing statements to the effect that Intel’s products offer security-related features that, for

                                  21   example:

                                  22           are “optimized particularly for data protection,” (CCAC ¶ 88);

                                  23           “add[] a critical layer of protection to make password logons, browsing, and online
                                                payments safe and simple,” and are “rock-solid,” (id. ¶ 132; see also id. ¶ 136);
                                  24
                                               provide “[h]ardware-level technologies that strengthen the protection of enabled security
                                  25            software,” and “[h]ardware-based security,” (id. ¶ 138; see also id. ¶ 144 (“count on
                                                hardware-based security”));
                                  26
                                               provide a “robust multifactor verification solution that is protected in hardware,
                                  27            reducing exposure to software-level attacks,” (id. ¶ 140);
                                  28
                                                                                         15
                                   1         provide “[h]ardware-[e]nhanced [s]ecurity,” (id.; see also id. ¶ 148 (“[e]xperience . . .
                                   2          hardware-enhanced security”));
                                             provide “optimal data security,” (id. ¶ 142);
                                   3
                                             “[i]mprove [s]ecurity,” (id. ¶ 144);
                                   4
                                             “provide a critical foundation for secure IT,” (id. ¶ 146);
                                   5
                                             provide “[s]ecurity you can trust” and “a more secure operating environment,” allowing
                                   6
                                              computer users to have “peace of mind,” (id. ¶ 152);
                                   7         provide “[p]rotection capabilities,” (id.);
                                   8         make it “easy to secure all your data,” (id.);
                                   9         provide “advanced security features,” (id. ¶ 157); and
                                  10         “have the ability to protect against identity breaches” and “[p]rotect[] the good people
                                  11          from the bad people,” (id. ¶ 167).

                                  12   The Court finds these constitute vague positive statements which are immaterial as a matter of
Northern District of California
 United States District Court




                                  13   law. See, e.g., Kelly v. Elec. Arts, Inc., No. 13-cv-05837-SI, 2015 WL 1967233, at *7–8 (N.D.

                                  14   Cal. Apr. 30, 2015) (holding that the term “de-risk,” like the word “improved,” “signifies making

                                  15   a product better or safer, and is a statement of corporate optimism and a vague assessment of past

                                  16   results”); City of Roseville Emps.’ Ret. Sys. v. Sterling Fin. Corp., 47 F. Supp. 3d 1205, 1220 (E.D.

                                  17   Wash. 2014) (statement that company was maintaining “safe and sound banking practices” was

                                  18   “too general and would not cause investors to rely upon it”); In re Cisco Sys. Inc. Sec. Litig., No.

                                  19   C 11-1568 SBA, 2013 WL 1402788, at *13 (N.D. Cal. Mar. 29, 2013) (statement that company

                                  20   had a “strong foundation” was found to be “corporate puffery on which no reasonable investor

                                  21   would rely”) (internal quotation marks omitted); In re Splash Tech. Holdings., Inc. Sec. Litig., 160

                                  22   F. Supp. 2d 1059, 1077 (N.D. Cal. 2001) (holding that phrases such as “strong,” “better than

                                  23   expected,” “robust,” “well positioned,” “solid,” and “improved,” when used to describe demand,

                                  24   results, and growth strategy, were not actionable as material misrepresentations); see also, e.g.,

                                  25   Shemian v. Research in Motion Ltd., No. 11 Civ. 4068(RJS), 2013 WL 1285779, at *20 (S.D.N.Y.

                                  26   Mar. 29, 2013) (defendants’ statements regarding “advanced security features” and “very powerful

                                  27   hardware” did not give rise to any duty to disclose), aff’d, 570 F. App’x 32 (2d Cir. 2014).

                                  28
                                                                                        16
                                   1   Because the Court cannot quantify these statements for their truth or falsity, they are not

                                   2   actionable.

                                   3          Those statements that may be “capable of objective verification,” however, do not fare any

                                   4   better. Apollo, 774 F.3d at 606. Thus: plaintiff first argues that defendants’ statement that Intel’s

                                   5   processors were “vulnerability-resistant,” (CCAC ¶ 150), was false and misleading in light of the

                                   6   Spectre and Meltdown vulnerabilities. (See Opp. at 2–3, 7–8.) Plaintiff does not persuade. Just

                                   7   as “water-resistant” does not mean “water-proof,” reasonable investors understand that a

                                   8   “vulnerability-resistant” product is not guaranteed to be immune from any and all security issues.

                                   9   See, e.g., Searls v. Glasser, 64 F.3d 1061, 1066 (7th Cir. 1995) (distinguishing between the

                                  10   phrases “recession-resistant” and “recession-proof” and concluding that the former is “simply too

                                  11   vague to constitute a material statement of fact”).

                                  12          Next, plaintiff’s reliance on the statement that the security features of Intel’s Xeon chips
Northern District of California
 United States District Court




                                  13   “address[ed] the numerous, increasing, and evolving security threats” is similarly unavailing.

                                  14   (CCAC ¶ 146; see also Opp. at 2–3.) The CCAC pleads no facts showing this statement to be

                                  15   untrue, i.e., that the Xeon chip’s security features did not actually address numerous security

                                  16   threats. Moreover, a statement that a feature merely “addresses” a category of threats which are

                                  17   “increasing” and “evolving” is distinguishable from a statement that the feature will categorically

                                  18   eliminate any threat. Absent specific allegations that this and the prior statement were false, the

                                  19   CCAC “falls short of the PSLRA’s exacting standard.” See In re Nimble Storage, Inc. Sec. Litig.,

                                  20   No. 17-17232, 2019 WL 1212819, at *1 (9th Cir. Mar. 14, 2019).12

                                  21          Plaintiff’s stronger argument is that defendants misled investors by stating that (i) Intel’s

                                  22   X-series processors “protect[] internet and email content,” (CCAC ¶ 134), (ii) its Xeon Scalable

                                  23

                                  24          12
                                                  The Court recognizes that statements which are not false may still be misleading if they
                                  25   omit material information. See Khoja, 899 F.3d at 1008–09. However, given the total mix of
                                       information, as described below, reasonable investors would not be misled regarding the potential
                                  26   for security threats by defendants’ statements that Intel’s processors were “vulnerability-resistant”
                                       and that the security features of Intel’s Xeon chips “address[ed] the numerous, increasing, and
                                  27   evolving security threats.” Thus, defendants’ omission of Spectre and Meltdown was not material
                                       given the context in which the statements were made, and the Court need not address the other
                                  28   materiality arguments advanced by defendants. See MTD at 15–16.

                                                                                        17
                                   1   processors “ensur[e] an effective IT security platform,” (id. ¶ 146; see also Tr. 34:7–22, 34:24–

                                   2   35:3), and (iii) its Pentium and Celeron processors “help[] keep your device safe, blocking

                                   3   dangerous programs,” (CCAC ¶ 152). The words “protect,” “ensure,” and “block” are

                                   4   undoubtedly more definitive than the words “resistant” and “address.” However, plaintiff must

                                   5   allege falsity in light of “specific ‘contemporaneous statements or conditions’ that demonstrate the

                                   6   intentional or deliberately reckless false or misleading nature of the statements when made.”

                                   7   Ronconi v. Larkin, 253 F.3d 423, 432 (9th Cir. 2001).13 Courts evaluate defendants’ alleged false

                                   8   statements in the context in which they were made, specifically in regard to contemporaneous

                                   9   qualifying or clarifying language. In re Syntex Corp. Sec. Litig., 95 F.3d 922, 929 (9th Cir. 1996)

                                  10   (holding statements non-actionable where the “statement in full and in context at the time”

                                  11   acknowledged uncertainty). The industry also provides context insofar as the computer industry

                                  12   “involves the situation where shareholders invest in an industry that is laden with risk.” Id. at 933.
Northern District of California
 United States District Court




                                  13   Critically, plaintiff must “demonstrate that a particular statement, when read in light of all the

                                  14   information then available to the market . . . conveyed a false or misleading impression.” In re

                                  15   Convergent Techs. Sec. Litig., 948 F.2d 507, 512 (9th Cir. 1991), as amended on denial of reh’g

                                  16   (Dec. 6, 1991) (emphasis supplied); see also, e.g., Padnes v. Scios Nova Inc., No. C 95-1693

                                  17   MHP, 1996 WL 539711, at *9 (N.D. Cal. Sept. 18, 1996) (granting a motion to dismiss where

                                  18   publicly available information contradicted the alleged false public statement when it was made).

                                  19          Here, plaintiff contends that defendants “spoke directly about security” without disclosing

                                  20   Spectre or Meltdown and that a Section 10(b) claim can be based on failure to provide context.

                                  21   (Opp. at 9.) However, the relevant context undermines plaintiff’s allegations of falsity.

                                  22   Specifically, that context includes not only the words and sentences surrounding the challenged

                                  23   phrases, shown above, but also: (i) the marketing setting in which the statements were made;14

                                  24
                                              13
                                  25            Plaintiff here concedes that the Court must consider the context in which the statements
                                       were made. See Opp. at 15.
                                  26          14
                                                  See Bien v. LifeLock, Inc., No. CV-014-00416-PHX-SRB, 2015 WL 12819154, at *9
                                  27   (D. Ariz. July 21, 2015) (finding that plaintiffs failed to allege that product advertisements met the
                                       “in connection with” the purchase or sale of securities element of the Exchange Act where
                                  28   complaint “fail[ed] to provide sufficient factual allegations demonstrating that reasonable
                                       investors would base their investment decisions on the advertisements in this case”); see also Di
                                                                                          18
                                   1   (ii) Intel’s disclaimer that “[n]o computer system can be absolutely secure[,]” (Product Webpages

                                   2   at ECF p. 5); (iii) other statements Intel made on its website about various other security

                                   3   vulnerabilities identified, including any fixes or workarounds, (see generally Security Advisories);

                                   4   (iv) the risk warnings about security vulnerabilities in Intel’s SEC filings (see 2016 Form 10-K at

                                   5   20 (conveying that Intel’s products “are a frequent target” of hackers and that “[f]rom time to

                                   6   time” intrusions occur));15 (v) the inherently risky nature of the computer industry; (vi) Intel’s

                                   7   then-ongoing efforts to develop a solution to the Spectre and Meltdown vulnerabilities, (see

                                   8   CCAC ¶ 110); (vii) the industry practice of “keep[ing] the news [of security vulnerabilities] from

                                   9   the public so hackers [cannot] take advantage of [such] flaws before they [a]re fixed,” (see New

                                  10   York Times Article at 2; see also The Verge Article at 2); and (viii) plaintiff’s failure to allege any

                                  11   reported hacks resulting from the Spectre and Meltdown vulnerabilities. Viewed against this

                                  12   backdrop, these three particular statements on which plaintiff relies did not create a false
Northern District of California
 United States District Court




                                  13   impression regarding the security of Intel’s processors, nor, given this context, would they mislead

                                  14   reasonable investors regarding the potential for security threats.

                                  15   ///

                                  16   ///

                                  17

                                  18
                                       Donato v. Insys Therapeutics Inc., No. CV-16-00302-PHX-NVW, 2017 WL 3268797, at *16
                                  19   (D. Ariz. Aug. 1, 2017) (explaining that “[t]he kinds of statements courts have found to satisfy the
                                       ‘in connection with’ requirement are typically documents directly targeted to investors or the
                                  20   investment community,” namely audit reports that would be included in SEC filings, annual and
                                       quarterly reports, press releases, conference calls, and account statements and newsletters sent
                                  21   directly to investors). While Intel’s product statements appear to be a far cry from the typical
                                       statements upon which an investor would presumably rely, the Court agrees with plaintiff that
                                  22   “there is no rule that only market-related documents, such as regulatory filings, public
                                       presentations, or press releases can contain actionable misstatements under Section 10(b).” Opp.
                                  23   at 10 (internal quotation marks omitted). However, the CCAC does not allege that the product
                                       statements were directly targeted to investors or the investment community. That defendants may
                                  24   have “directed investors to visit the Company’s website for [n]ews and information about Intel®
                                       products and technologies” is insufficient in this regard. CCAC ¶ 77 (internal quotation marks
                                  25   omitted) (alteration in original).
                                              15
                                  26              Plaintiff’s argument that “Intel’s ‘risk warnings’ themselves were misleading in that
                                       they discussed the potential for security vulnerabilities that were already occurring,” (see Opp. at
                                  27   12 (emphases in original)), overlooks that Intel’s warnings conveyed that Intel’s products “are a
                                       frequent target” of hackers and that “[f]rom time to time” intrusions occur. 2016 Form 10-K at 20
                                  28   (emphases supplied).

                                                                                         19
                                   1                                 ii.     Chip Performance

                                   2          As with the chip-security statements, many of the allegedly false and misleading

                                   3   statements plaintiff identifies pertaining to chip performance are nonactionable, as they constitute

                                   4   mere puffery or non-verifiable vague statements of optimism. For example, defendants claimed

                                   5   Intel’s platforms:

                                   6         “improve[] performance by creating faster multitasking with optimal data security,”
                                              (CCAC ¶ 142);
                                   7
                                             “[i]mprove [s]ecurity,” namely by providing “hardware-enhanced security to protect data
                                   8          and system operations without compromising performance,” (id. ¶ 144);
                                   9
                                             “optimize interconnectivity with a focus on speed without compromising data security,”
                                  10          (id.);

                                  11         “protect data and system operations without compromising performance[,]” (id.); and

                                  12         provide “strong security without compromising performance or impacting your
Northern District of California
 United States District Court




                                              experience[,]” (id. ¶ 152);
                                  13

                                  14   Defendants also promoted the following processor features:
                                  15         “[u]nprecedented [p]ower and [r]esponsiveness” and “a big jump in performance,”
                                              (id. ¶ 132; see also id. ¶ 136);
                                  16
                                             “[e]xceptional platform performance,” (id. ¶ 138);
                                  17
                                             “[e]ssential performance” and “professional-grade compute performance,” (id. ¶ 148);
                                  18
                                             “hardware-enhanced performance,” (id.);
                                  19
                                             “significant performance improvement,” (id. ¶ 154); and
                                  20
                                             “outstanding performance,” (id. ¶ 160).
                                  21

                                  22   Here, again, the Court finds these types of statements to be vague and immaterial as a matter of

                                  23   law. See, e.g., Lomingkit v. Apollo Educ. Grp. Inc., 275 F. Supp. 3d 1139, 1152 n.6 (D. Ariz.

                                  24   2017) (finding the term “significant enhancement” to be corporate puffery); In re Calpine Corp.,

                                  25   288 F. Supp. 2d 1054, 1088 (N.D. Cal. 2003) (holding that words such as “strong,” “healthy,” and

                                  26   “solid” could not form a basis for the plaintiffs’ Exchange Act claims); Splash, 160 F. Supp. 2d at

                                  27   1077 (finding statements using the words “strong,” “robust,” “well positioned,” “solid” and

                                  28   “improved” to be “vague and nonactionable”); see also, e.g., In re Stratasys Ltd. S’holder Sec.

                                                                                        20
                                   1   Litig., 864 F.3d 879, 882 (8th Cir. 2017) (company’s statements that its printers offered

                                   2   “unmatched speed, reliability, quality, and connectivity” were “vague and nonverifiable”).

                                   3          Further, plaintiff has not alleged that any of the facts contained within any of the other

                                   4   more specific statements were, in fact, inaccurate. Defendants stated, for example, that:

                                   5         Intel’s Pentium and Celeron processors have “30% more processor performance . . . than
                                              the previous generation platform,” (CCAC ¶ 152);
                                   6
                                             Intel’s Coffee Lake family of processors has “up to 50% better performance than the
                                   7          competition on top-game titles[,]” (id. ¶ 155);
                                   8
                                             Intel’s Xeon Scalable Processors have a “1.73X average performance boost vs. the
                                   9          previous generation across key industry-standard workloads,” and are “optimized to
                                              deliver 2.2X higher deep learning training and up to 2.4X higher inference performance
                                  10          compared to the prior generation[,]” (id. ¶ 157);
                                  11         Intel’s Xeon Scalable Processors “outperform[] [other x86 offerings] on throughputs, kind
                                              of benchmarks by 34%, by 18% on performance per watt benchmarks and by over 50% on
                                  12
Northern District of California




                                              performance per core,” (id. ¶ 97; see also id. ¶ 159); and
 United States District Court




                                  13
                                             “[I]f you do a like-by-like performance, from the first product in 14, Broadwell, for
                                  14          example, to the eighth generation Intel device, we’ve seen an over 30% improvement in
                                              the performance of the devices. And that’s just a testament to how much intra-node
                                  15          benefit there is.” (Id. ¶ 165 (alteration in original).)
                                  16   While these claims presumably could be verified, plaintiff fails to plead facts showing the
                                  17   statements were false.16 To the extent the statements compare newer to older products and to
                                  18   competitors’ products, the CCAC expressly acknowledges that “Spectre and Meltdown affect
                                  19   nearly every processor Intel has released since 1995” in addition to competitors’ processors. (Id.
                                  20   ¶ 3; see also id. ¶ 56.) Thus, the notion that the discovery of the vulnerabilities rendered the
                                  21   comparisons inaccurate is unavailing. Absent specific allegations that the statements were false,
                                  22   the CCAC fails to meet the PSLRA’s demanding standard.17
                                  23
                                              16
                                  24              In its opposition and at oral argument, plaintiff cited a footnote, now on Intel’s website,
                                       stating that the solutions for Spectre and Meltdown made the cited performance metrics
                                  25   “inapplicable to your device or system.” Opp. at 11 (citing CCAC ¶ 129); Tr. at 23:15–22. This
                                       disclaimer, as plaintiff notes, was added after the Class Period ended and after solutions were
                                  26   deployed. It falls short of showing that any of defendants’ statements were false during the Class
                                       Period.
                                  27          17
                                                 Again, given the total mix of information, as described herein, reasonable investors
                                  28   would not be misled regarding the potential for security threats by defendants’ verifiable chip-
                                       performance statements. See supra at 18–19. Defendants’ omission of Spectre and Meltdown
                                                                                       21
                                   1           In short, the CCAC does not allege facts to establish that defendants made any materially

                                   2   false or misleading statements.18

                                   3                   2.      Second Relevant Element: Scienter

                                   4           Because the Court finds that plaintiff has failed to allege any actionable statements or

                                   5   omissions under Section 10(b) and Rule 10b-5, the Court need not address whether plaintiff

                                   6   adequately alleged scienter, despite the Court’s concerns regarding the nature and timing of

                                   7   Krzanich’s sale of Intel shares. See Reese v. BP Exploration (Alasksa) Inc., 643 F.3d 681, 694

                                   8   (9th Cir. 2011); see also In re Connetics Corp. Sec. Litig., 542 F. Supp. 2d 996, 1012–13 (N.D.

                                   9   Cal. 2008).

                                  10   V.      COUNT II: SECTION 20(a) OF THE EXCHANGE ACT

                                  11           Under Section 20(a), “a defendant employee of a corporation who has violated the

                                  12   securities laws will be jointly and severally liable to the plaintiff, as long as the plaintiff
Northern District of California
 United States District Court




                                  13   demonstrates a primary violation of federal securities law and that the defendant exercised actual

                                  14

                                  15   was therefore not material given the specific context at issue, and the Court need not address the
                                       other materiality arguments advanced by defendants. See MTD at 15–16.
                                  16
                                                Given the Court’s conclusion that none of defendants’ statements were materially
                                  17   misleading, plaintiff’s theory that defendants had a “duty to disclose Spectre and Meltdown to
                                       make their statements about the security and performance features of the Company’s processors
                                  18   not misleading” fails. Opp. at 8; see also Matrixx, 563 U.S. at 44 (“Disclosure is required . . . only
                                       when necessary to make . . . statements made, in light of the circumstances under which they were
                                  19   made, not misleading.”) (internal quotation marks omitted) (alteration in original). Plaintiff’s
                                       separate argument that Krzanich’s trading of Intel stock gave rise to a duty to disclose is
                                  20   foreclosed by settled law. See Opp. at 9–10; see also Anderson v. Abbott Labs., 140 F. Supp. 2d
                                       894, 909–10 (N.D. Ill. 2001) (“[T]his is not an insider trading case. An insider’s duty to disclose
                                  21   is not transferable to the securities fraud claim against the corporate defendant or the individual
                                       defendants.”) (internal quotation marks omitted); see also In re Seagate Tech. II Sec. Litig., 843 F.
                                  22   Supp. 1341, 1369–70 (N.D. Cal. 1994) (rejecting the plaintiffs’ efforts to establish a “duty to
                                       disclose based on the alleged insider trading of two of the individual defendants”).
                                  23           18
                                                   Plaintiff’s contention that defendants are raising a “truth on the market” defense, (Opp.
                                  24   at 12), fails to persuade. Such a defense applies where “a defendant’s failure to disclose material
                                       information may be excused where the information was made credibly available to the market by
                                  25   other sources.” Nguyen v. Radient Pharm. Corp., No. SA CV 11-0406 DOC (MLGx), 2011 WL
                                       5041959, at *6 (C.D. Cal. Oct. 20, 2011) (citing In re Amgen, Inc. Sec. Litig., 544 F. Supp. 2d
                                  26   1009, 1025 (C.D. Cal. 2008)). Here, defendants argue that they disclosed all required information,
                                       not that they failed to make required disclosures but should be excused because other sources have
                                  27   already made the same information available. See Chang v. Accelerate Diagnostics, Inc., No. CV-
                                       15-00504-PHX-SPL, 2016 WL 3640023, at *5 (D. Ariz. Jan. 28, 2016) (“Defendants assert that
                                  28   the statements themselves, read in context, are simply not false or misleading. . . . This is not a
                                       truth-on-the-market defense.”) (internal quotation marks omitted).
                                                                                          22
                                   1   power or control over the primary violator.” Zucco, 552 F.3d at 990 (internal quotation marks

                                   2   omitted).

                                   3          In light of the above with regard to plaintiff’s Section 10(b) claim, plaintiff’s Section 20(a)

                                   4   claim against the individual defendants fails because no predicate claim under Section 10(b) has

                                   5   been stated.

                                   6   VI.    CONCLUSION

                                   7          Having failed to allege a materially false or misleading statement, plaintiff’s claim under

                                   8   Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder must be dismissed.

                                   9   Moreover, plaintiff’s failure to plead a primary violation of Section 10(b) requires the dismissal of

                                  10   the Section 20(a) claim against the individual defendants.

                                  11          Based upon the foregoing, defendants’ motion to dismiss the CCAC is GRANTED.

                                  12   Although the Court harbors doubts that plaintiff can cure the deficiencies outlined above, in an
Northern District of California
 United States District Court




                                  13   abundance of caution, and because the Court has not provided plaintiff with a prior opportunity to

                                  14   amend,19 plaintiff is given LEAVE TO AMEND. Plaintiff shall file an amended complaint within

                                  15   twenty-eight (28) days from the date of this Order. Defendants shall file responsive pleadings

                                  16   within twenty-eight (28) days after service.

                                  17          This Order terminates Docket Number 67.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: March 29, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  21                                                       UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27          19
                                                   Defendants note that plaintiff has already amended its complaint once. See MTD at 25.
                                  28   While this is technically true, this is the first time the Court has assessed the sufficiency of
                                       plaintiff’s allegations.
                                                                                            23
                                   1                                        APPENDIX A

                                   2           1.     Statements Published on Intel’s Website “Throughout the Class
                                   3                  Period”
                                                      a.      Statements regarding the Company’s Intel® Core™ processors
                                   4

                                   5   A new computer with a new 8th Generation Intel® Core™ processor helps you stay
                                       ahead of the digital world. Get a big jump in performance compared to the previous
                                   6   generation. Experience vivid gaming and content creation, immerse yourself in leading-
                                       edge 4K UHD entertainment.
                                   7

                                   8   Get Unprecedented Power and Responsiveness
                                       Now everyday computer tasks can happen faster. Edit photos and videos
                                   9   seamlessly. Move between programs and windows quickly. Multitask easily.
                                       Better still, all that performance comes with up to 10 hours of battery life . . .
                                  10
                                       Easy to Use, Hard to Break Into
                                  11
                                       Built-in security adds a critical layer of protection to make password logons,
                                  12   browsing, and online payments safe and simple. You can log on with a look, your
Northern District of California




                                       voice, or your fingerprint for rock-solid security that’s fast and hassle free. Store
 United States District Court




                                  13   passwords, personal information, and auto-fill information with one master
                                       password. Plus touch screen, voice commands, and stylus options offer natural and
                                  14   intuitive interactions.
                                  15
                                       (CCAC ¶ 132.)
                                  16
                                                      b.      Statements regarding the Company’s Intel® Core™ X-series
                                  17                          processors
                                  18   Features At-a-Glance
                                  19
                                       Intel® Advanced Encryption Standard New Instructions (Intel® AES-NI). A fast,
                                  20   secure AES engine for a variety of encryption apps, including whole disk
                                       encryption, file storage encryption, conditional access of HD content, internet
                                  21   security, and VOIP. Consumers benefit from protected internet and email content,
                                       plus fast, responsive disk encryption.
                                  22

                                  23   (Id. ¶ 134.)

                                  24                  c.      Statements regarding the Company’s 8th Gen Intel® Core™ i7
                                                              processors
                                  25
                                       Get Unprecedented Power and Responsiveness
                                  26   Now everyday computer tasks can happen faster. Edit photos and videos
                                  27   seamlessly. Move between programs and windows quickly. Multitask easily.
                                       Better still, all that performance comes with up to 10 hours of battery life, so you
                                  28   can take your computer wherever you go without worrying about cords and plug
                                                                                 24
                                   1         points.

                                   2         Easy to Use, Hard to Break Into
                                             Built-in security adds a critical layer of protection to make password logons,
                                   3
                                             browsing, and online payments safe and simple. You can log on with a look, your
                                   4         voice, or your fingerprint for rock-solid security that’s fast and hassle free. Store
                                             passwords, personal information, and auto-fill information with one master
                                   5         password. Plus touch screen, voice commands, and stylus options offer natural and
                                             intuitive interactions.
                                   6
                                             Intel® Online Connect
                                   7
                                             With Intel® Online Connect, security is built-in 7th Generation Intel® Core™
                                   8         processors and above, which adds a layer of protection to make browsing and
                                             online payments safe and simple.
                                   9
                                             (Id. ¶ 136.)
                                  10
                                                            d.      Statements regarding the Company’s 8th Gen Intel® Core™ i7
                                  11                                processors
                                  12
Northern District of California




                                             Prepare To Be Amazed With The 8th Generation Intel® Core™ Desktop
 United States District Court




                                  13         Processor Family

                                  14         DISCOVER THE BENEFITS
                                  15                 1 - Exceptional platform performance with up to six cores for more
                                  16                 processing power
                                                     ...
                                  17                 3 - Hardware-level technologies that strengthen the protection of enabled
                                                     security software
                                  18                 ...
                                                Ultimate Protection Built Into the Silicon
                                  19            8th Generation Intel® Core™ processors integrate hardware-level technologies that
                                  20            strengthen the protection of your enabled security software. Hardware-based
                                                security helps you experience online and offline activities with peace of mind,
                                  21            enabled by features that include:
                                                     • Intel® Software Guard Extensions (Intel® SGX) to help applications
                                  22                  protect your system and your data
                                                     • Intel® BIOS Guard and Intel® Boot Guard to help protect your system
                                  23
                                                      during startup
                                  24         (Id. ¶ 138.)
                                  25   ///
                                  26   ///
                                  27   ///
                                  28   ///
                                                                                      25
                                   1                    e.     Statements regarding the Company’s 7th Generation Intel® Core
                                                               ® vPro™ processor
                                   2
                                         Performance That Unleashes Productivity.
                                   3

                                   4     Security That’s Hardware-Enhanced.

                                   5     7th Generation Intel® Core® vPro™ processor
                                         ...
                                   6     Hardware-Enhanced Security
                                   7
                                         Built-in protection runs deeper than just software.
                                   8     63% of data breaches start with misused or stolen credentials. Intel Authenticate
                                         Solution provides a robust multifactor verification solution that is protected in
                                   9     hardware, reducing exposure to software-level attacks
                                         ...
                                  10     Multifactor verification.
                                  11     Customize your policy to protect against today’s most common threat with multiple
                                         factors, including protected PIN, Bluetooth technology proximity, fingerprint, and
                                  12     location detection using Intel Active Management Technology (Intel AMT).
Northern District of California
 United States District Court




                                  13     (Id. ¶ 140.)
                                  14                    f.     Statements regarding the Company’s Intel® vPro™ platform

                                  15     Explore how Intel® vPro™ platform business solutions increase productivity,
                                  16     improve manageability, and provide security for business transactions. Learn more
                                         about how this platform improves performance by creating faster multitasking with
                                  17     optimal data security. This easily deployable business platform creates a stable
                                         environment that will keep your business up and running smoothly.
                                  18
                                         Performance
                                  19     The latest Intel Core vPro processors…. Results in amazingly responsive systems
                                  20     that increase productivity for all workers.…

                                  21     Security – Hardware-Enhanced Data Encryption Intel Data Guard technology
                                         Hardware-Enhanced Identity Protection Intel Authenticate Solution
                                  22
                                         (Id. ¶ 142.)
                                  23

                                  24                    g.     Statements regarding the Company’s Intel® Xeon® Scalable
                                                               processors
                                  25
                                        Take a Major Leap Forward
                                  26     New Intel® Xeon® Scalable processors are workload-optimized to support hybrid
                                         cloud infrastructures and the most high-demand applications. You can drive
                                  27
                                         actionable insight, count on hardware-based security, and deploy dynamic service
                                  28     delivery.
                                                                                26
                                   1     Advanced Features Are Designed into the Silicon
                                   2     Synergy among compute, network, and storage is built in. Intel® Xeon® Scalable
                                         processors optimize interconnectivity with a focus on speed without compromising
                                   3     data security. Here are just a few of the value-added features:
                                         ...
                                   4     Improve Security
                                   5
                                         Deploy hardware-enhanced security to protect data and system operations without
                                   6     compromising performance.

                                   7     (Id. ¶ 144.)

                                   8    Create a Silicon-Based Trusted Infrastructure
                                   9
                                         The Intel® Xeon® Scalable platform delivers an essential, hardware-based root-of-trust
                                  10     environment. Protection extends up from the silicon, through the platform
                                         hardware and firmware, ensuring an effective IT security platform
                                  11
                                         Ensure Trust, Resilience, and Control
                                  12
Northern District of California
 United States District Court




                                  13     Intel® technology enables Trusted Infrastructure through a suite of platform
                                         security technologies built into Intel® silicon. Hardware-based security
                                  14     technologies provide a critical foundation for secure IT. They address the
                                         numerous, increasing, and evolving security threats across physical and virtual
                                  15     infrastructures.
                                  16     (Id. ¶ 146.)
                                  17
                                                        h.     Statements regarding the Company’s Intel® Xeon® E3 processors
                                  18
                                         Intel® Xeon® E3 processors deliver essential performance and visuals to support
                                  19     the needs of businesses worldwide, including: small business servers, powerful
                                         mobile workstations, entry workstations, storage servers, cloud workstations, media
                                  20     transcode and edge computing/IoT.
                                  21
                                         Professional Workstations
                                  22     Step up to the essential performance and visuals demanded professional CAD and
                                         media workstation customers. Experience the difference of professional-grade
                                  23     compute performance with enhanced memory capabilities, hardware-enhanced
                                         security, and reliability features and support for the latest Intel graphics.
                                  24

                                  25     Reliability for Small Business
                                         No matter what the size of your business, the value of your data is enormous. Keep
                                  26     it accessible and better protected, with hardware-enhanced performance, at all
                                         times, with an affordable Intel® Xeon® E3-1200 v6 processor-based small business
                                  27     server.
                                  28     (Id. ¶ 148.)
                                                                                 27
                                   1                  i.     Statements regarding the Company’s Intel® Xeon® processor E3
                                                             v3 family, the Intel® Xeon® processor E5 family, and the Intel®
                                   2                         Xeon® processor E7 family
                                   3
                                       Data Protection with Harware-Assisted Security
                                   4
                                       Ensuring Data Protection Through Innovation
                                   5
                                       The rapidly expanding dependence on computing devices creates the need for more
                                   6   secure software and hardware products for businesses and consumers to prevent
                                       exposure to malicious code, viruses, cyber espionage, malware, and data theft. This
                                   7
                                       is also one of the drivers behind the rapid growth in cloud computing architectures
                                   8   for enterprises and consumers alike.

                                   9   The hosting and scaling of data centers into cloud infrastructures creates new
                                       security challenges and risks for businesses and consumers. While cloud
                                  10   technologies promise to bring automation and agility to data center operations, they
                                  11   also challenge many of the underlying traditional security tools and physical control
                                       once enjoyed by IT. New tools are needed to address growing security challenges,
                                  12   such as establishing visibility to the state of the servers and assuring data
Northern District of California




                                       confidentiality in the cloud and virtualized data centers—especially for missioncritical
 United States District Court




                                  13   or sensitive data or workloads.
                                  14   Intel continues to enhance systems so they run more securely. A key component of
                                  15   this approach is providing more robust, vulnerability-resistant platforms. Security
                                       features are embedded in the hardware of Intel® processors, including three of
                                  16   Intel's newest server processors—the Intel® Xeon® processor E3 v3 family, the
                                       Intel® Xeon® processor E5 family, and the Intel® Xeon® processor E7 family, as
                                  17   well as the latest generation Intel® Core™ vPro™ processors.
                                  18   (Id. ¶ 150.)
                                  19
                                                      j.     Statements regarding the Company’s Intel® Pentium® and
                                  20                         Celeron® processors

                                  21   Intel® Pentium® and Celeron® Processors
                                  22
                                       DISCOVER THE BENEFITS
                                  23
                                              1 - Enjoy more computing and greater graphics longer
                                  24          2 - Uncompromised user experience at entry system price
                                              3 - Security you can trust
                                  25          4 - Choose from a wide range of mobile form factors
                                  26
                                       With up to 30% more processor performance and 45% better graphics on Windows
                                  27   than the previous generation platform, the latest Intel® Pentium® and Celeron®
                                       processors give your platform the computing and visual power you’ve wanted.
                                  28
                                                                                28
                                   1   Security You Can Trust
                                   2   Protection capabilities in the Intel® Pentium® and Celeron® processors are built
                                       from the ground up to give you a device you can trust. Every time you start it up,
                                   3   secure boot with Intel® Platform Trust Technology helps keep your device safe,
                                       blocking dangerous programs, so only trusted software is launched. You get peace
                                   4   of mind with a more secure operating environment. Execute Disable Bit defends
                                       against ever-elusive malware, reducing your exposure to viruses and malicious code
                                   5
                                       attacks. It works behind the scenes, so you don’t have to think about it, and it shuts
                                   6   down malicious code before it can take root.

                                   7   It’s easy to secure all your data with Advanced Encryption Standard (AES) and
                                       Secure Hash Algorithm (SHA) new instructions built into the processor. You get
                                   8   strong security without compromising performance or impacting your experience.
                                   9
                                       (Id. ¶ 152.)
                                  10
                                               2.     October 26, 2017 3-Q Results
                                  11
                                       On October 26, 2017, four days before Defendant Krzanich modified his
                                  12   10b5-1 plan, Intel filed with the SEC its quarterly report for the third quarter of fiscal 2017
Northern District of California
 United States District Court




                                       on Form 10-Q. In the section titled, “Management Discussions and Analysis of Financial
                                  13
                                       Conditions and Results of Operations,” Intel stated, “During the quarter, we launched our
                                  14   8th Generation Intel® Core™ Processors, code named Coffee Lake, which delivered
                                       significant performance improvement to our client platforms.”
                                  15
                                       (Id. ¶ 154.)
                                  16

                                  17   That same day, Defendants held a quarterly investor conference call during
                                       which Defendant Krzanich stated, “We’re especially excited about the launch of our latest
                                  18   Eighth Generation Core processor, codenamed Coffee Lake. The Coffee Lake family
                                       includes our first 6-core desktop CPU. And it’s our best gaming processor to date, with up
                                  19   to 50% better performance than the competition on top-game titles.”
                                  20   (Id. ¶ 155.)
                                  21
                                               3.     October 27, 2017 Intel Publication – Unlocking Data Insights with the
                                  22                  Powerful Intel Xeon Scalable Processor

                                  23   On October 27, 2017, Intel published on the Company’s website an article titled
                                       “Unlocking Data Insights With The Powerful Intel Xeon Scalable Processor,” which
                                  24   focused on Intel’s recent launch of the Intel® Xeon® Scalable processor. In the article,
                                  25   Defendants stated, “The recently launched Intel® Xeon® Scalable Processor family
                                       provides powerful performance for the widest variety of workloads, including a 1.73X
                                  26   average performance boost vs. the previous generation across key industry-standard
                                       workloads. Architected with increased memory and IO bandwidth, as well as advanced
                                  27   security features, Intel Xeon Scalable Processors are optimized to deliver 2.2X higher
                                       deep learning training and up to 2.4X higher inference performance compared to the prior
                                  28
                                       generation.”
                                                                                 29
                                   1     (Id. ¶ 157.)
                                   2
                                                 4.     November 14, 2017 UBS Global Technology Conference
                                   3
                                        On November 14, 2017, Defendant Shenoy presented at the UBS Global
                                   4     Technology Conference. During that conference, Defendant Shenoy offered a Company
                                         Investor Relations Presentation, where on slide 9, Defendants stated,
                                   5

                                   6     “Intel Xeon Scalable Processor
                                         Leadership vs. other x86 offerings 34% more performance, 53% more perf. Per core 18%
                                   7     more perf. Per watt.”
                                   8     (Id. ¶ 159.)
                                   9
                                        During the conference, Shenoy made further statements regarding the
                                  10     Xeon® Scalable platform, including:

                                  11     This represents -- this product, the Xeon Scalable Skylake platform -- represents the
                                         biggest advancement that we’ve delivered in about a decade in terms of generation on-
                                  12
Northern District of California




                                         generation performance gains. We delivered about a 1.65x improvement gen-on-
 United States District Court




                                  13     gen. I mean, that’s more than we would typically do in a gen-on-gen
                                         advancement.
                                  14
                                         And so I wanted to show you a couple of charts to demonstrate the performance
                                  15     leadership we believe we have. This Xeon architecture, of course, has been in the
                                         market for over 20 years now. It’s proven. It’s very much battle tested. It has
                                  16
                                         outstanding performance on a wide range of workloads that are designed to
                                  17     optimize not only performance but security and agility of various workloads in the
                                         data center.
                                  18
                                         The chart on the top shows the Xeon Scalable versus other x86 offerings in the
                                  19     marketplace. Using published benchmark data, we believe that Xeon Scalable
                                         outperforms on throughputs kind of benchmarks by 34%, by 18% on performance
                                  20
                                         per watt benchmarks and by over 50% on performance per core, which is an
                                  21     important metric when you talk to the cloud service providers, when you talk to
                                         software companies because they are deploying, in many cases, on a multicore
                                  22     environment, and they want to know what does my per-core performance look like.
                                  23     (Id. ¶ 160.)
                                  24
                                                 5.     November 28, 2017 Credit Suisse Technology, Media, and Telecom
                                  25                    Conference

                                  26     On November 28, 2017, Defendant Swan presented at the Credit Suisse Technology,
                                         Media and Telecom Conference. During the presentation, Swan discussed the intersection
                                  27     of client demand for Intel’s products versus the performance of those products, stating:
                                  28
                                                                                30
                                   1                 Question– John William Pitzer: In the core servers Xeon business, how
                                   2         important are product cycles? And I probably get 14 or 15 questions a week about
                                             Purley and sort of how Purley is sort of unfolding and kind of what’s the outlook
                                   3         there. So can you talk a little bit about product cycle importance in general and
                                             specifically how you see Purley rolling out over the next 4 to 6 quarters?
                                   4
                                                      Answer – Robert H. Swan: I think I’m going to focus a little bit on the cloud,
                                   5
                                             if you don’t mind, and if you -- I think -- but I think it applies for enterprise as
                                   6         well. This is a -- where everyone, all the CIOs, are dealing with this increasing
                                             demand to be more efficient but to also deal with more cybersecurity threats. The
                                   7         demands of their internal customers to get more access to more data, to analyze it
                                             more effectively are growing and growing and growing. And they have -- their
                                   8         demands for compute memory and storage are growing like crazy. And in that
                                             world, you have -- they don’t all want to just pay X percent. If they have 30% more
                                   9
                                             demand for data, they don’t want to pay 30% more for that performance. So what
                                  10         they’re looking for, CIOs in general, whether they offload to the cloud or perform
                                             on-premise, they’re looking for more performance to deal with the increasing
                                  11         challenges that they’re facing with. So that more performance comes from just a
                                             more predictable cadence of new products that deliver higher performance. And so
                                  12         that’s -- we’re trying to continue, much like we are in the client side, just an annual
Northern District of California
 United States District Court




                                             rollout of products that can deliver higher performance so they can deal with the
                                  13
                                             increasing demands of what data means for their collective spending envelope. It’s
                                  14         very important. Purley is our most recent new product launch, as you know, with
                                             dramatically improved performance suite. We launched it in the July time
                                  15         frame. And it’s got -- it’s just -- it’s grown now -- it’ll grow over the course of --
                                             you got to kind of slot it into their replacement cycles so we don’t launch the product
                                  16         and they say, oh, let’s go replace everything, but it’s been growing over the course
                                  17         of the third quarter. And we expect, as they go through their refresh, the demand
                                             for this higher-performance product will continue to grow and will be a source of
                                  18         growth for us in kind of the fourth quarter into 2018.

                                  19         (Id. ¶ 162.)
                                  20                 6.     December 5, 2017 Intel Corp at Nasdaq Investor Program

                                  21         On December 5, 2017, Venkata Murthy Renduchintala, Intel’s Chief Engineering Officer
                                  22         and President of Client & Internet of Things Businesses & Systems Architecture presented
                                             the Nasdaq Investor Program. During the conference, Intel touted its Core platforms’
                                  23         performance, stating, “[I]f you do a like-by-like performance, from the first product in
                                             14, Broadwell, for example, to the eighth generation Intel device, we’ve seen an over
                                  24         30% improvement in the performance of the devices. And that’s just a testament to how
                                             much intra-node benefit there is.
                                  25
                                             (Id. ¶ 163.)
                                  26

                                  27   ///
                                  28   ///
                                                                                      31
                                   1           7.     December 20, 2017 Intel Hardware-Based Security Video

                                   2   On December 20, 2017, Defendants posted a video entitled, “Endpoint Security at the
                                   3   Hardware Level” on the Company’s website. In the video, Yasser Rasheed, Global
                                       Director of Business Client Security at Intel, states:
                                   4
                                       Software attack versus software protection, this is a race, a race between the good
                                   5   and the bad. There are 4 priorities that IT needs to keep in mind: identity protection,
                                       data protection, threat detection, and prevention and recovery from breaches; at the
                                   6
                                       end of the day end users will always opt for what’s simpler and what makes them
                                   7   productive and they will deprioritize what makes them more secure. IT needs to
                                       now make it simpler and easier for end users to be productive and on the back end
                                   8   add the right infrastructure for auditability, compliance and so on. Hardware-based
                                       protection makes it exponentially harder for the attackers to get in. We have the
                                   9   ability to protect against identity breaches with multi-factor authentication in the
                                       hardware protecting the factors, the policy and the credentials. At Intel we believe
                                  10
                                       we have an opportunity to bring in hardware-based protection in such a way that
                                  11   protects the good people from the bad people.

                                  12
Northern District of California




                                       (Id. ¶ 167.)
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                 32
